Name: 94/450/EC: Commission Decision of 24 June 1994 amending Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  Europe;  health
 Date Published: 1994-07-22

 Avis juridique important|31994D045094/450/EC: Commission Decision of 24 June 1994 amending Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia Official Journal L 187 , 22/07/1994 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 59 P. 0118 Swedish special edition: Chapter 3 Volume 59 P. 0118 COMMISSION DECISION of 24 June 1994 amending Decision 93/74/EEC concerning the status of Denmark with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (94/450/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as amended by Directive 93/54/EEC (2), and in particular Article 5 thereof, Whereas Denmark, by Commission Decision 93/74/EEC (3), is recognized as an approved continental zone and coastal zone for fish with regard to infections haematopoietic necrosis, and partly as an approved continental and coastal zone with regard to viral haemorrhagic septicaemia (VHS); Whereas Denmark, by letter dated 14 March 1994, has submitted the appropriate justifications for extending the approved zone with regard to VHS; Whereas after scrutiny, this information allows extension of the approved zone as far as VHS is concerned with two water catchment areas and the coastal areas belonging thereto; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 93/74/EEC, 'Grejs AA' is added to the first column, and 'Bygholm AA' is added to the second column. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. (2) OJ No L 175, 19. 7. 1993, p. 34. (3) OJ No L 27, 4. 2. 1993, p. 35.